DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 09/18/2020 is acknowledged.

Drawings
The drawings are objected to because in Fig. 6B, there should be a space between “INSPIRATION” and “TO”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 6, 14, and 15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, “the localization element” lacks proper antecedent basis in the claim.
Regarding claims 14 and 15, the recitation “about” does not clearly define the length of the openings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser (US 4946443).
Regarding claim 1, Hauser discloses a marking assembly (abstract: a cannula performs a marking of tissue when inserted through the tissue) comprising: a hollow cannula having a wall extending from a proximal end to a distal end, the wall defining a lumen of the cannula, the (Fig. 2: the distal portion of the cannula has an opening); a stylet configured to be received in the lumen of the cannula, the stylet having a wall extending from a proximal end to a distal end, wherein when the stylet is received in the lumen of the cannula (Fig. 2: see the “cannula 1” and the “stylet 3” within the lumen of the cannula), a circumferential space is defined between the wall of the stylet and the wall of the cannula such that fluid entering the circumferential space will exit the cannula through the at least one opening (3:63-68…4:1-7: “will allow fluid flow between the inner wall of the cannula 1 and the stylet 3”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4 and 7-16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldenberg (US 2007/0219460, of record) in view of Hauser (US 4946443).
Regarding claim 1, Goldenberg discloses a marking assembly ([0015]: a cannula performs a marking of tissue when inserted through the tissue) comprising: a hollow cannula having a wall extending from a proximal end to a distal end (Fig. 6 shows proximal and distal ends; [0064]: “interior of the cannula 210”), the wall defining at least one opening at a distal portion of the cannula ([0064]: “one or more side entry points (openings 130)”); a stylet configured to be received in the lumen of the cannula ([0041]: “permit reception of the stylet 300 into the interior of the cannula 120”), wherein the stylet is received in the lumen of the (Fig. 6; [0066]: “distal tip of the stylet 300 abuts against the floor 220 adjacent to the closed distal tip 214”).  Goldenberg does not explicitly disclose a circumferential space is defined between the wall of the stylet and the wall of the cannula such that fluid entering the circumferential space will exit the cannula through the at least one opening.  However, Hauser teaches a cannula with a stylet inserted within the cannula lumen, wherein a circumferential space between the stylet and the wall of the cannula permits fluid to flow (3:63-68…4:1-7: “will allow fluid flow between the inner wall of the cannula 1 and the stylet 3”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spacing of Hauser to the cannula and stylet device, as to permit the passage of fluids within the lumen of a cannula while a structurally-supporting stylet is positioned within.
Regarding claim 2, Goldenberg discloses that the distal end of the cannula is closed (Fig. 6; [0066]: “the distal end 214 is not open”).
Regarding claim 3, Goldenberg discloses that the closed distal end of the cannula comprises a pointed tip configured for percutaneous use (Fig. 6: “distal end 214”).
Regarding claim 4, Goldenberg discloses that the stylet is affixed inside the cannula ([0066]: “the stylet 300 abuts against the floor 220”).
Regarding claim 7, Goldenberg discloses that the wall of the cannula defines a plurality of openings at spaced locations on the distal portion of the cannula (Fig. 6: “opening 130”).
Regarding claims 8-15, Goldenberg does not explicitly recite the claimed spatial arrangements and size of the claimed openings.  However, Goldenberg does teach in [0037] that, “the openings 130 can be formed in any number of different patterns in the cannula”, and in [0039] that, “the number of openings 130 is variable and can depend on a number of different 
Regarding claim 16, Goldenberg discloses a marking assembly ([0015]: a cannula performs a marking of tissue when inserted through the tissue) comprising: a hollow cannula having a wall extending from a proximal end to a distal end (Fig. 6 shows proximal and distal ends; [0064]: “interior of the cannula 210”), the wall defining a lumen of the cannula, the wall defining at least one opening at a distal portion of the cannula ([0064]: “one or more side entry points (openings 130)”); a stylet configured to be received in the lumen of the cannula, the stylet having a wall extending from a proximal end to a distal end  ([0041]: “permit reception of the stylet 300 into the interior of the cannula 120”).  Goldenberg does not explicitly disclose that when the stylet is received in the lumen of the cannula, a circumferential space is defined between the wall of the stylet and the wall of the cannula such that fluid entering the circumferential space will exit the cannula through the at least one opening.  However, Hauser teaches a cannula with a stylet inserted within the cannula lumen, wherein a circumferential space between the stylet and the wall of the cannula permits fluid to flow (3:63-68…4:1-7: “will allow fluid flow between the inner wall of the cannula 1 and the stylet 3”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the spacing of Hauser to the cannula and stylet device, as to permit the passage of fluids within the lumen of a cannula while a structurally-supporting stylet is positioned within.

Claim(s) 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldenberg (US 2007/0219460, of record) in view of Hauser (US 4946443), as applied to claims 1 and 16 above, in view of Verard (US 2006/0025677).
Regarding claims 5 and 6, neither Goldenberg nor Hauser explicitly disclose that the stylet comprises a localization element, which is an electromagnetic sensor positioned in a hollow interior of the stylet, configured for tracking by a navigation system.  However, Verard teaches the use of a coil sensor that is used to track a position of the stylet ([0145]; [0355]: “tracking a position of the tracking sensor 162 defined by the stylet 150”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the position sensor of Verard to the stylet of Goldenberg and Hauser, as to provide position tracking of a stylet which may be in plain view during a procedure.
Regarding claims 17 and 18, neither Goldenberg nor Hauser explicitly disclose that the stylet comprises a localization element that is an electromagnetic sensor located at a distal end of the stylet, configured for tracking by a navigation system to determine at least one of a real-time position and a projected path of the stylet.  However, Verard teaches the use of a coil sensor that is used to track a position of the stylet ([0145]; [0355]: “tracking a position of the tracking sensor 162 defined by the stylet 150”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the position sensor of Verard to the stylet of Goldenberg and Hauser, as to provide position tracking of a stylet which may be in plain view during a procedure.



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793